                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                  Plaintiff,                                8:17CR111

     vs.
                                                            JUDGMENT
CHADWICK BOARD,

                  Defendant.


     For the reasons set forth in the Court’s Memorandum and Order of this date,

     IT IS ORDERED:

     1.     The Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

            Correct Sentence by a Person in Federal Custody, ECF No. 48, is denied;

            and

     2.     The Clerk will mail a copy of this Judgment to Defendant at the

            Defendant’s last known address.

     Dated this 18th day of April, 2019.


                                              BY THE COURT:

                                              s/Laurie Smith Camp
                                              Senior United States District Judge
